Title: To George Washington from Edward Antill, 29 May 1783
From: Antill, Edward
To: Washington, George


                  
                     Worthy Sir
                     Pompton May 29th 1783
                  
                  The Delicacy of a Millitary Character should be placed in the first Rank of all Public ones myself with the Other Officers of the Corps not Immediately Concernd in the dispute with Major Reid have foreborn Importunities or Sollicitations on that Subject not having a Wish to be troublesome.  but the peace Establishment now hastening on and no Decision hitherto having taken place We beg leave to entreat Your Excellency to form Some Determinations whereby those impeachd Characters may be Justify’d or Condemned in order that we may be Able to know what point of View they are to be Look’d upon in—We have the Honor to be with the most perfect Respect Your Excellencys most Obdt very Hble Servts
                  
                     Edwd Antill Lt Colo.
                     comandr C.O.R.
                     Anthony Selin Capt.
                     Ths Thompson Ensn
                     Zaccheus Peaslee Ensn
                  
               